Citation Nr: 0308602	
Decision Date: 05/07/03    Archive Date: 05/15/03	

DOCKET NO.  99-19 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased higher initial evaluation for 
coronary artery disease, status post coronary artery bypass 
graft, currently evaluated at 30 percent.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 1999 rating decision of the 
Department of Veterans Affairs (VA) in Oakland, California, 
that granted service connection for coronary artery disease, 
status post coronary artery bypass graft and assigned a 
30 percent evaluation.  The veteran, who had active service 
from August 1940 to May 1958, expressed disagreement with the 
initial evaluation assigned and the case was referred to the 
Board for appellate review.  


REMAND

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA applies to all pending claims for 
VA benefits and provides, among other things, that the VA 
shall make reasonable efforts to notify a claimant of the 
relevant evidence necessary to substantiate a claim for 
benefits under laws administered by the VA.  The VCAA also 
requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2002).  

However, the Board observes that despite the fact that the 
veteran's claim was before the RO for approximately two years 
following the enactment of the VCAA, the record contains no 
mention of the VCAA whatsoever.  In this regard, the veteran 
was not notified of the provisions of the VCAA, including the 
division of responsibilities between the VA and the veteran 
in obtaining evidence.  Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

A review of the two VA examinations utilized for assessing 
the severity of the veteran's heart disease discloses that 
they are inadequate for this purpose.  While both 
examinations report an estimate of METS (metabolic 
equivalent), criteria contemplated under both Diagnostic 
Code 7005 and 7017, neither VA examination reports whether 
there is left ventricular dysfunction, and if so, whether 
there is an injection fraction of 30 to 50 percent, criteria 
contemplated for the next higher 60 percent evaluation under 
both Diagnostic Codes.  The only relevant ejection fraction 
findings are contained in a private October 1997 
echocardiography report.  However, since the veteran can 
satisfy the requirements for a higher evaluation with 
appropriate findings as to METS or left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent, 
such current clinical findings are necessary to determine 
whether the veteran is entitled to the next higher 
evaluation.  Therefore, since the VA examinations do not 
contain such findings, further development of the case is 
required.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following actions:

1.  In addition to the development set 
forth below, the veteran should be 
notified of the provisions of the VCAA, 
including the division of 
responsibilities between the VA and the 
veteran in obtaining evidence necessary 
to substantiate his claim.

2.  The veteran should be asked to 
specify whether he has received treatment 
for his coronary artery disease since 
1999.  If the veteran identifies 
treatment sources, the RO should obtain 
and associate those records with the 
claims file.  

3.  The veteran should be afforded an 
examination by a cardiologist to 
ascertain the severity and manifestations 
of his coronary artery disease.  Any and 
all indicated evaluations, studies and 
tests deemed necessary by the examiner 
should be accomplished.  The examiner 
should be advised that clinical findings 
necessary to evaluate the severity of the 
veteran's disability include testing to 
determine METS (or an estimation if 
testing cannot be done for medical 
reasons), and comments as to whether 
there is a left ventricular dysfunction, 
and if so, the percentage of ejection 
fraction.  Since it is important "that 
each disability be viewed in relation to 
its history [,]" 38 C.F.R. § 4.1, copies 
of all pertinent records in the claim 
file, or, in the alternative, the claims 
file, must be made available to the 
examiner for review in connection with 
the examination.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review. 

The purpose of this REMAND is to obtain additional 
development and to ensure due process, and the Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran is free 
to submit any additional evidence and/or argument he desires 
to have considered in connection with his current appeal.  No 
action is required of the veteran until he is notified.



                       
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




